internal_revenue_service number release date index number ---------------------------------- ------------------------------ ------------------------ -------------------------------------- legend taxpayer department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-149251-06 date --------------------------------------------------------------------------------------------- ------------------------ ----------- state corporation ---------------------------------- d1 d2 d3 a b yr1 yr2 yr3 yr4 yr5 shareholder --------------------------------------------------------------------------------------------- ------------------- ---------------------- ---------------------- ----------- -------------- ------- ------- ------- ------- ------- -------------------------- dear ----------------- this responds to the letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting relief under sec_1362 of the internal_revenue_code for an inadvertent termination of s election facts according to the information submitted corporation was incorporated under the laws of state on d1 in late yr1 corporation amended its articles of incorporation to change plr-149251-06 its name to taxpayer and effective d2 taxpayer elected to be treated as an s_corporation for federal tax purposes at the time of the election taxpayer had c_corporation accumulated_earnings_and_profits ce p of dollar_figurea for each of the consecutive years of yr2 yr3 and yr4 taxpayer had passive_investment_income in excess of percent of its yearly gross_receipts in yr5 when taxpayer obtained new representation in connection with a transaction conducted by taxpayer’s sole shareholder taxpayer became aware that taxpayer’s s election had terminated on d3 to correct the error taxpayer distributed all of its accumulated ce p to shareholder in yr5 and elected to distribute ce p first for yr5 pursuant to sec_1_1368-1 of the income_tax regulations taxpayer promptly requested this ruling taxpayer represents that the termination of its s election was inadvertent and that no tax_avoidance will result if taxpayer is treated as continuing to be an s_corporation from the date of its inadvertent termination due to excess passive_investment_income taxpayer and shareholder agree to make adjustments during the termination period consistent with the treatment of taxpayer as an s_corporation as might be required by the service law sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that any termination under sec_1362 becomes effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to in sec_1362 except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the plr-149251-06 adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to this period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1368 provides rules for determining the source of distributions made by an s_corporation having accumulated_earnings_and_profits with respect to its stock sec_1368 and sec_1_1368-1 provide that an s_corporation may with the consent of all its affected_shareholders elect to distribute earnings_and_profits first sec_1_1368-1 provides that an s_corporation may elect to distribute all or part of its accumulated_earnings_and_profits through a deemed_dividend if an s_corporation makes the election provided in sec_1_1368-1 the s_corporation will be considered to have made the election under sec_1368 and sec_1_1368-1 to distribute earnings_and_profits first sec_1375 imposes a tax on the income of an s_corporation that has accumulated_earnings_and_profits at the close of a taxable_year and that has gross_receipts more than percent of which are passive_investment_income within the meaning of sec_1362 conclusion based solely on the representations made and the information submitted we conclude that x’s s_corporation_election terminated on d3 under sec_1362 because x had subchapter_c_earnings_and_profits at the close of each of three consecutive taxable years beginning in yr2 and gross_receipts for each of those taxable years more than percent of which were passive_investment_income we further conclude that the termination of x’s s_corporation_election was an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation beginning on d3 and thereafter provided that x’s s_corporation_election was valid and has not otherwise terminated under sec_1362 and provided that the following conditions are met as an adjustment under sec_1362 x must send a payment of dollar_figureb with a copy of this letter to the following address internal_revenue_service cincinnati service_center m sec_280g cincinnati ohio x must send this payment no later than days from the date of this letter if all of the above conditions are not met then this ruling is null and void furthermore if these conditions are not met x must notify the cincinnati service_center that its s_corporation_election has terminated plr-149251-06 except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s tara p volungis senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
